DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 5 recite in the preamble ‘In a box system for storing bottles…..the improvement comprising”.  This renders the claim indefinite because it is unclear if the claim is directed at a box system (a box with divider sheets) or just divider sheets that are intended to be used within a box system.  As dependent claims 2-4 refer to ‘the box system’, the examiner interprets the claims as directed at the box system, as if the preambles instead recited “A box system for storing bottles….the system comprising”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume (US 2,192,413) in view of Fallert (US 1,962,492) in view of in view of Stein (US 2,015,294) in view of Goldstein (US 3,100,642) in view of Streit (DE 20 2020 003 126 U1).
Reaume teaches a box system for storing bottles therein (pg. 1, left lines 4-5) that includes a cardboard box with a plurality of divider sheets 26 and 27 interleaved (Figs. 2-3) and placed therein so as to define a plurality of plurality of voids into which the bottles are placed, the system comprising: the divider sheets each consisting pulpboard (pg. 4 right lines 1-4) the divider sheets including longitudinal divider sheets 27 that define at least one elongated vertical opening (Fig. 2); and latitudinal divider sheets 26 that each define at least one elongated vertical opening (Fig. 3), wherein the elongated vertical opening of the longitudinal divider sheets each receive therein a portion of one of the latitudinal divider sheets and wherein the elongated vertical opening of the latitudinal divider sheets each receive therein a portion of one of the longitudinal divider sheets, so that the latitudinal divider sheets are interleavable with the longitudinal divider sheets so as to define the plurality of voids (Fig. 1).   Reaume does not teach the cardboard box is corrugated cardboard, the pulpboard divider sheets having a thickness of 1.4 mm and a basis weight of 580 gsm, that each of the divider sheets include a plurality of straight vertical perforations and a plurality of straight horizontal perforations that facilitate separation of the divider sheets into a plurality of rectangular coaster units, nor a product identifier printed thereon.
In re Leshin, 125 USPO 416.
Regarding the divider sheets being usable as coasters, Stein teaches an analogous drink box and teaches converting the lid of a box into coaster unit sections (pg. 1 lines 7-10), each coaster unit adjacent to at least two other coaster units and separated therefrom by a visually perceptible separation line 17 so that when the coaster units are separated at the separation line each coaster unit has a substantially rectangular shape so that substantially all of each lid sheet is separable into substantially equally sized coaster units and so that each coaster unit is usable as a drink coaster (Figs. 2 and 4).  Goldstein teaches it is known to modify the longitudinal and latitudinal divider sheets of an analogous box system with separable disks to create a multi-purpose carton. It would have been obvious to one of ordinary skill in the art to further modify the structure of Reaume by adding coaster units as taught by Stein and including them in the divider sheets as taught by Goldstein with the motivation of providing coasters as an advertising medium at a reduced cost as taught by Stein (pg. 1 lines 11-18).
Regarding the thickness and basis weight of the divider sheets, Reaume is modified with the teachings of Stein, and Stein teaches it is desirable to use beer mat stock to form coasters (pg. 1 second column lines 3-6), so it would have been obvious to one of ordinary skill in the art to modify the structure of Reaume to make the partitions out of beer mat stock; though Stein is In re Leshin, 125 USPO 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various prior art teaching separable structures and multi-function partitions related to the current disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734